Citation Nr: 1500792	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-27 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial increased rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD and assigned a 30 percent disability rating.  The Veteran seeks a higher rating.

In June 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's June 2013 Board hearing, he reported receiving ongoing psychiatric therapy from the Springfield Vet Center approximately every two weeks.  The most recent treatment notes of record from the Springfield Vet Center are from 2009, five years ago.  The Veteran's most recent VA examination was conducted in December 2009, and he has reported that his symptoms have worsened since his last VA examination.  The Veteran's representative has explicitly requested that the Veteran be provided an updated VA examination.  See April 2013 Appeal Examination Request.  

Given that the Veteran's VA examination and pertinent treatment records are five years outdated, and that the Veteran has reported a worsening of symptoms since that time, the Board must remand the case in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  The Veteran should also be provided an opportunity to submit any outstanding, pertinent private treatment records or authorize VA to obtain such records on his behalf, as well as to submit any additional, pertinent lay evidence regarding the current severity of his symptoms. 
   
Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, attempt to obtain any records of his treatment from the Springfield Vet Center dated since 2009.  

2. Provide the Veteran an opportunity to identify any other records of relevant treatment, copies of which should be sought.  

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of, and/or were contemporaneously informed of, the symptoms showing the extent and severity of his PTSD.  He should be provided an appropriate amount of time to submit this lay evidence.

4. After completing the above, as well as any other record development deemed appropriate, schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent and severity of his service-connected PTSD and the impact of this disorder on his social and occupational functioning. The claims file should be provided to, and be reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail.

5. After completing any other development deemed appropriate, readjudicate the appeal.  If the benefit is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




